RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NOS. A-4413-16T2
                                                   A-4415-16T2


M.A.,

        Plaintiff-Respondent,

v.

G.A.,

     Defendant-Appellant.
__________________________

M.A.,

        Plaintiff-Respondent,

v.

H.A.,

     Defendant-Appellant.
__________________________


              Argued June 26, 2018 – Decided July 31, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket Nos. FV-12-1667-17 and FV-12-
              1668-17.
           Michael B. Roberts argued the cause for
           appellants (Roberts & Teeter LLC, attorneys;
           Michael B. Roberts, on the briefs).

           M.A., respondent, argued the cause pro se
           (Steven R. Enis, on the brief).

PER CURIAM

     In this consolidated appeal, two defendant brothers, G.A. and

H.A., appeal from the May 12, 2017 final restraining orders (FROs)

entered pursuant to the Prevention of Domestic Violence Act (PDVA),

N.J.S.A. 2C:25-17 to -35.               Their older brother, M.A., is the

plaintiff in both matters.              Defendants argue that it was plain

error to hold a joint trial, it was plain error for the court to

question     the    witnesses      so    extensively,   plaintiff    produced

insufficient       evidence   of   terroristic    threats,   and    the   court

rendered insufficient judicial findings in the case of G.A.                   We

disagree and affirm.

                                         I.

     The trial judge found the following facts.           Plaintiff brought

his two younger brothers to the United States from Egypt.                  G.A.

lived with plaintiff from 1999 to 2010.           H.A. lived with him from

2010 until 2014.      At the time of the underlying domestic violence,

the two younger brothers were living together at plaintiff's

condominium.       G.A. asked plaintiff for a loan of $150,000 for his

wedding, and became angry when plaintiff refused.            After plaintiff

refused, G.A. and H.A. returned to Egypt for G.A.'s wedding.

                                          2                           A-4413-16T2
     Plaintiff changed the locks on the condominium while his

brothers were overseas.         Upon his return, G.A. sought relief

through a landlord-tenant order to show cause.                   After he was

ordered to do so, plaintiff gave G.A. a copy of the new keys, and

took photographs of the condition of the apartment, showing it to

be "in a very neat, clean and orderly state."            On October 7, 2016,

G.A. lost his landlord-tenant case.          On that date, both G.A. and

H.A. approached plaintiff in the court hallway and began to "berate

and threaten" plaintiff and his wife.             Later that day, plaintiff

received threatening phone calls from the two brothers. Defendants

were removed from the apartment on November 19, although H.A. had

filed his own unsuccessful landlord-tenant order to show cause

seeking to remain three days earlier.             The judge found plaintiff

and his wife to be credible and defendants not to be credible.

     On November 19, before leaving the apartment, defendants

"trashed"    the   apartment,    as    evidenced    by   police    photographs

admitted into evidence.         Tiles and furniture were broken and

garbage strewn about.        A wall was "smashed."       The judge found by

a preponderance of the evidence that both defendants had committed

terroristic threats, N.J.S.A. 2C:12-3, and criminal mischief,

N.J.S.A.    2C:17-3,   and   that     plaintiff    needed   an    FRO   for   his

protection, given the ongoing litigation in Egypt and defendants'

continuing animosity towards plaintiff.


                                       3                                A-4413-16T2
                                          II.

      The standard of review that governs our consideration of this

appeal is well established.           "The general rule is that findings

by   the   trial    court    are   binding      on   appeal    when   supported    by

adequate, substantial, credible evidence."                  Cesare v. Cesare, 154

N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v. Inv'rs

Ins. Co., 65 N.J. 474, 484 (1974)). Deference to the trial court's

factual findings "is especially appropriate 'when the evidence is

largely testimonial and involves questions of credibility.'"                      Id.

at 412 (quoting In re Return of Weapons to J.W.D., 149 N.J. 108,

117 (1997)).       "[T]he trial court . . . has the opportunity to make

first-hand credibility judgments about the witnesses who appear

on the stand; it has a 'feel of the case' that can never be

realized by a review of the cold record."                   N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div.

of Youth & Family Servs. v. M.M., 189 N.J. 261, 293 (2007)).

"Therefore, an appellate court should not disturb the 'factual

findings and legal conclusions of the trial judge unless [it is]

convinced    that     they    are    so        manifestly     unsupported    by    or

inconsistent with the competent, relevant and reasonably credible

evidence as to offend the interests of justice.'"                      Cesare, 154

N.J. at 412 (alteration in original) (quoting Rova Farms, 65 N.J.

at 484).     Furthermore, "[b]ecause of the family courts' special


                                           4                                A-4413-16T2
jurisdiction and expertise in family matters, appellate courts

should accord deference to family court factfinding."             Id. at 413.

     The PDVA was enacted in furtherance of New Jersey's "strong

public policy against domestic violence."         Id. at 400.      Under the

PDVA, an FRO may only be granted "after a finding or an admission

is made that an act of domestic violence was committed."            N.J.S.A.

2C:25-29(a); see also R. 5:7A(d).

     Domestic violence occurs when a defendant commits one or more

of the enumerated acts upon a person covered by the act, such as,

terroristic   threats,    N.J.S.A.   2C:12-3,    or    criminal    mischief,

N.J.S.A. 2C:17-3.      A defendant commits terroristic threats if he

or she threatens to commit any crime of violence "with the purpose

to terrorize another" or "threatens to kill another with the

purpose to put him in imminent fear of death under circumstances

reasonably causing the victim to believe the immediacy of the

threat and the likelihood that it will be carried out."             N.J.S.A.

2C:12-3.    Criminal mischief occurs when a person "[p]urposely or

knowingly damages tangible property of another."          N.J.S.A. 2C:17-

3(a)(1).

     If a predicate offense is proven by a preponderance of the

evidence,   N.J.S.A.     2C:25-29(a),    the   judge   must   then    assess

"whether a restraining order is necessary, upon an evaluation of

the facts set forth in N.J.S.A. 2C:25-29(a)(1) to -29(a)(6), to


                                     5                               A-4413-16T2
protect the victim from an immediate danger or to prevent further

abuse."    J.D. v. M.D.F., 207 N.J. 458, 475-76 (2011) (quoting

Silver v. Silver, 387 N.J. Super. 112, 127 (App. Div. 2006)).

                                    III.

      Defendants claim that it was plain error for them to be tried

together and plain error for the judge to question the witnesses.

To   justify   relief,    plain   error    must   be   "clearly   capable   of

producing an unjust result."       R. 2:10-2; see also State v. Macon,

57 N.J. 325, 336 (1971).

      Defendants point out that G.A. was not alleged to                   have

committed criminal mischief and by trying defendants together the

judge became confused as to what proofs were admitted against

which defendant.         Neither defendant, who were represented by

separate counsel, objected to the joint trial.             They submitted a

joint appellate brief after successfully seeking consolidation on

appeal.

      Defendants also claim the judge committed plain error by

questioning the witnesses as extensively as he did.               Defendants

concede that judicial questioning is permitted.               N.J.R.E. 614.

Defense counsel did not object to the judge's questions.                It is

incumbent upon counsel to object to judicial intervention when

warranted.     An objection alerts the judge to dissatisfaction with

the way the trial is being conducted, and gives the judge the


                                     6                               A-4413-16T2
opportunity to change course.          To wait until the party loses and

then raise the issue is not a convincing strategy, especially

where we are not concerned with prejudice to a jury in a bench

trial.      See   State    v     O'Brien,      200   N.J.    520,    534-35     (2009)

(cautioning judges against undue intervention in a criminal trial

for fear the jury will believe the judge favors one party).

     Defendants also argue that the record does not support the

findings of domestic violence, because the threats expressed only

fleeting anger. Plaintiff testified that G.A. said he would kidnap

his diabetic daughter and give her an overdose of insulin.                          The

specific nature of the threat to kill a defenseless child was

frightening.      The hallway threats were followed by threatening

phone    calls,   and   informed      by       the   extensive   damage      done    to

plaintiff's condominium.           The fact that the threats were issued

in a courthouse does not make them any less serious.

     G.A. also argues that because he was alleged to have committed

harassment    rather      than    criminal       mischief,     the   judge     issued

insufficient findings with regard to him.                   However, G.A. was the

brother who made the most frightening threat aimed at plaintiff's

daughter.    G.A. was found to have committed terroristic threats,

which was alleged in the complaint.                  Thus any error in finding

G.A. had committed criminal mischief, although he was not charged

with that violation, was harmless.               The judge had the opportunity


                                           7                                  A-4413-16T2
to assess the individuals and determined that the danger to

plaintiff from his brothers was real.    He found "they're both

angry and have been angry for a long time."   We will not second-

guess the judge's first-hand evaluation of the situation.

         Affirmed.




                               8                            A-4413-16T2